 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   EDWARD WHITEHOUSE,                                  ) Case No.: 1:18-cv-0266- DAD - JLT
                                                         )
12                  Plaintiffs,                          ) ORDER CLOSING THE CASE
                                                         ) (Doc. 27)
13          v.                                           )
                                                         )
14   SIGNATURE HEALTH CARE SERVICES,                     )
     LLC,                                                )
15                                                       )
                    Defendant.                           )
16                                                       )

17          The parties have stipulated to dismiss the action with each side to bear their own fees and

18   costs. (Doc. 27) Federal Rules of Civil Procedure 41(a)(1)(A)(ii) permits the plaintiff to dismiss an

19   action without a court order “by filing . . . a stipulation of dismissal signed by all parties who have

20   appeared.” Because all parties who have appeared in the action signed the stipulation (Doc. 79), it

21   “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

22   Accordingly, the Clerk of Court is DIRECTED to close this action.

23
24   IT IS SO ORDERED.

25      Dated:     February 8, 2019                             /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28
